     Case 1:18-cv-10364-LGS-SDA Document 453 Filed 06/25/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          6/25/2020
 Allianz Global Investors GmbH et al.,
                                                             1:18-cv-10364 (LGS) (SDA)
                                Plaintiffs,
                                                             ORDER
                    -against-

 Bank of America Corporation et al.,

                                Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       Having considered the parties’ submission at ECF No. 435, the Court, in its discretion, sets

the following schedule:

 Description                                  Deadline
 Parties to submit joint ESI protocol, or any July 8, 2020
 disputes related thereto

 Last day for all parties to substantially October 16, 2020
 complete their productions in response to
 previously served document requests, with
 privilege logs associated with any production
 to be served within 45 days of the production
 of associated documents

 Substantial completion of document April 1, 2021
 discovery for all parties: Document
 productions shall proceed on a rolling basis
 prior to this date, with privilege logs
 associated with any production to be served
 within 45 days of the production of associated
 documents

 Close of fact discovery                          September 1, 2021
      Case 1:18-cv-10364-LGS-SDA Document 453 Filed 06/25/20 Page 2 of 2



       Proposed expert discovery deadlines shall be negotiated by the parties and submitted to

the Court no later than 60 days before the close of fact discovery.

       The foregoing deadlines shall be extended for good cause shown.

SO ORDERED.

DATED:         New York, New York
               June 25, 2020

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge




                                                2
